Title: [Account with Massachusetts as a Delegate to the Continental Congress, August-December 1775.]
From: Adams, John
To: Massachusetts General Court


      
     
      1775 Aug. 28th.
      £
      s
      d
     
     
      pd. at Davis’s at Roxbury for Oats
      0:
      0:
      8
     
     
      pd. at Watertown for Horses Servant &c
      1:
      14:
      2
     
     
      pd. at Baldwins for Oats
      0:
      0:
      8
     
     
      pd. at Buckminsters at Framingham
      0:
      5:
      0
     
     
      pd. at Bowmans at Oxford
      0:
      2:
      4
     
     
      pd. at Shermans in Grafton at Breakfast
      0:
      1:
      8
     
     
      Septr. 4. pd. at Hides in Woodstock for board and Lodgings for Selves and Servants and Horse keeping from Saturday to Monday.
      1:
      13:
      0
     
     
      pd. at Clarks at Pomfret
      0:
      2:
      0
     
     
      pd. at Carys of Windham
      0:
      7:
      4
     
     
      pd. at Lebanon Grays
      0:
      9:
      10
     
     
      pd. at Taynters in Colchester
      0:
      6:
      0
     
     
      pd. at Smiths of Haddam
      0:
      4:
      0
     
     
      pd. at Camps in Durham
      0:
      8:
      6
     
     
      pd. at Beers’s of N. Haven
      0:
      6:
      0
     
     
      pd. at Bryants of Milford
      0:
      8:
      10
     
     
      pd. at Stratford Ferry
      0:
      2:
      0
     
     
      pd. at Stratfield for Oats
      0:
      0:
      6
     
     
      pd. at Penfields of Fairfield
      0:
      14:
      7
     
     
      pd. at Betts’s of Norwalk
      0:
      6:
      0
     
     
     
      pd. at Fitch’s of Stamford
      0:
      6:
      11
     
     
      pd. at Knaps of Horse Neck
      0:
      16:
      0
     
     
      pd. at Bulls of White Plains
      0:
      3:
      8
     
     
      pd. at Jasper   the Ferryman, at Dobbs Ferry for Dinners and Ferryge
      0:
      4:
      0
     
     
      pd. at Mrs. Watsons at Hackin Sack
      0:
      8:
      10
     
     
      pd. at Piersons of Newark
      0:
      2:
      10
     
     
      pd. at Elizabeth Town for Shewing Horse
      0:
      0:
      10
     
     
      pd. at Grahams Elizabeth Town
      0:
      18:
      4
     
     
      pd. for Man and Horse to Newark after our Men and to the Horsier
      0:
      5:
      8
     
     
      pd. at Woodbridge Dawsons
      0:
      1:
      6
     
     
      pd. at Brunswick, Farmers, and at the Ferry
      0:
      8:
      0
     
     
      pd. at Jones’s at Ten mile run
      0:
      0:
      10
     
     
      pd. at Princetown
      0:
      8:
      6
     
     
      pd. at Trenton
      0:
      3:
      0
     
     
      pd. at Priestly’s in Bristol
      0:
      12:
      0
     
     
      pd. at Wilsons’
      0:
      2:
      8
     
     
      pd. at Shammony Neshaminy Ferry
      0:
      0:
      6
     
    
   
       
     Cr.
     
      Recd. of Mr. S. Adams, for his Share of our Expences on the Road from Woodstock to Philadelphia
      5:
      6:
      4
     
    
   
       
     
      1775
      Sept. 14.
      pd. for Paper Wax &c
      0:
      2:
      0
     
     
      
      Octr.
      pd. for Tavern Expences on Committees
      0:
      6:
      0
     
     
      1775
      Octr. 16.
      pd. for Papers, Pamphlets Wax, mending a Pistoll, a Bridle &c
      0:
      12:
      0
     
     
      
      
      pd. for Tobacco, Plans of Boston Harbour, &c &c
      0:
      14:
      0
     
     
      1775
      Nov. 1.
      pd. Mr. John Wright his Account for pasturing my Horses, 9 dollars
      2:
      14:
      0
     
     
      
      Nov. 13.
      Cash paid for Sundry Medicines
      0:
      12:
      0
     
     
      
      Novr. 15.
      pd. Mr. McLane for a Leathern Breeches and Waistcoat
      2:
      16:
      0
     
     
      
      Novr. 27.
      pd. Mrs. Lucy Leonard for Mrs. Yard £20 P. Currency
      16:
      0:
      0
     
     
      Decr. 8 1775.
      pd. Mr. Aitkens Acct.
      0:
      16:
      0
     
     
      
      
      pd. Washerwoman
      1:
      4:
      0
     
     
     
      
      
      pd. John Stille’s Acct.
      3:
      0:
      0
     
     
      
      
      pd. Mr. Marshalls Acct
      0:
      4:
      0
     
     
      
      
      pd. James Starrs Acct
      0:
      8:
      10
     
     
      
      
      pd. Mr. Smiths Acct
      0:
      10:
      4
     
     
      
      
      pd. Bass
      2:
      8:
      0
     
     
      
      
      pd. Lucy Leonards Acct
      0:
      16:
      0
     
     
      
      
      Mr. Wm. Barrells Acct.
      2:
      3:
      0
     
     
      
      
      Hiltsheimers Acct.
      0:
      8:
      0
     
     
      
      
      Joseph Fox’s Acct.
      0:
      10:
      0
     
     
      
      
      Wm. Shepards Acct.
      10:
      14:
      0
     
     
      
      
      one Pr. of Gloves
      0:
      6:
      0
     
     
      
      
      Mrs. Yards Acct.
      23:
      18:
      6
     
    
   
       
     
      Decr. 9. 1775. borrowed of the Hon. Saml. Adams Esqr. for which I gave him my Note of Hand
      25:
      0:
      0
     
    
   
        
     
      1779 i.e. 1775.
      Decr. 9. pd. at Andersons the red Lyon
      0:
      3:
      4
     
     
      
      
      pd. at Bassinetts at Bristow
      0:
      8:
      2
     
     
      Decr.
      10.
      pd. at Shammony Ferry and at Trenton Ferry
      0:
      1:
      6
     
     
      
      
      pd. at Williams’s
      0:
      3:
      0
     
     
      
      
      pd. at Hiers Princetown
      0:
      11:
      8
     
     
      
      
      pd. at Farmers
      0:
      4:
      0
     
     
      
      
      pd. at Ferry
      0:
      1:
      6
     
     
      Decr.
      12.
      pd. at Dawsons at Woodbridge
      0:
      7:
      6
     
     
      
      
      pd. at Grahams Elizabeth Town
      0:
      3:
      0
     
     
      
      
      pd. at Piersons Newark
      0:
      3:
      0
     
     
      
      
      pd. at Hackinsack, Phillipsborough and White Plains including the Ferriage of North River
      1:
      04:
      0
     
     
      Decr.
      13.
      pd. at Knaps at Horse Neck
      0:
      6:
      0
     
     
      
      14.
      pd. at Betts’s Norwalk
      0:
       8:
      0
     
     
      
      
      pd. for shewing Horses at White Plains and this Place
      0:
      4:
      0
     
     
      
      
      pd. at Fairfield for Horse shewing Dinner &c
      0:
      7:
      0
     
     
      Decr.
      16.
      pd. at Bryants Milford
      0:
      8:
      6
     
     
      
      
      pd. at Bears’s N. Haven
      0:
      5:
      0
     
     
      
      
      pd. at Robinsons Wallingford and at another Tav. for Oats
      0:
      6:
      0
     
     
     
      
      
      pd. at Colliers in Hartford for Entertainment and Horse shoeing
      0:
      11:
      0
     
     
      
      
      pd. Mr. Nicholas Brown for a Girt and for transporting my wrecked Sulky from Horse Neck to Hartford 90 miles
      1:
      5:
      6
     
     
      
      
      pd. for Oats and Hay at Woodbridges East Hartford
      0:
      1:
      0
     
     
      
      
      pd. at Fellows, Bolton for Dinners Oats and Hay &c
      0:
      2:
      6
     
     
      
      
      pd. at Windham for Horse shewing and Entertainment
      0:
      7:
      0
     
     
      
      
      pd. at 2 Taverns for Oats
      0:
      1:
      4
     
     
      
      
      pd. at Providence for Entertainment
      0:
      12:
      4
     
     
      
      
      pd. at Moreys Norton
      0:
      2:
      8
     
     
      Decr. 21st. pd. at Coll. Howards Bridgewater
      0:
      6:
      0
     
     
      pd. Bass’s Accounts’ first
      1:
      7:
      0
     
     
      
      
       2d.
      1:
      11:
      6
     
     
      
      
       3d.
      11:
      5:
      0
     
     
      Hire of one Horse from Aug. to 21. Deer.
      
      
      
     
     
      Hire of another for the Same Time
      
      
      
     
    
   